Citation Nr: 1633778	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-25 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent effective October 26, 2010 and in excess of 20 percent effective September 19, 2013 for service-connected degenerative joint disease status post partial meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to September 1988 and from January 1991 to May 1991 with additional periods of active duty for training (ADUTRA) and inactive duty from training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the Board in May 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Procedurally, the Board notes the Veteran submitted a September 2012 Notice of Disagreement from an October 2011 rating decision which granted service connection for degenerative joint disease status post partial meniscectomy of the right knee and assigned a 10 percent disability rating effective October 26, 2010.  The RO did not issue a Statement of the Case following the Veteran's Notice of Disagreement.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action. Manlincon v. West, 12 Vet. App. 238   (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

Regarding the Veteran's claim for service connection for hearing loss, the Veteran's military occupational specialty (MOS) while in service was a pilot of propeller airplanes.  Based on this MOS, the Board concedes exposure to excessive noise in-service.  

Notwithstanding the conceded in-service noise exposure, the medical evidence of record presently does not reflect a diagnosed hearing loss disability pursuant to 38 C.F.R. § 3.385 (2015).  However, the Veteran testified at the May 2016 hearing that he had noticed a change in his hearing acuity from his last audiological examination performed in April 2010.  In light of the Veteran's testimony regarding the worsening of his hearing loss, the Board finds another examination is necessary to determine whether the he has a current hearing loss disability for VA purposes prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 10 percent effective October 26, 2010 and in excess of 20 percent effective September 19, 2013 for service-connected degenerative joint disease status post partial meniscectomy of the right knee.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain any updated VA treatment records or private records pertaining to the Veteran's hearing and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded an audiological examination.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether the Veteran has a hearing loss disability for VA purposes as defined in 38 C.F.R. §  3.385.

	b.  If the answer to (a) is yes, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss disability:   

i.  had its onset in service, 
ii.  had its onset within a year of service discharge, or iii.  is otherwise shown to be etiologically related to active service, to include in service noise exposure.  

The examiner should accept the Veteran's history of in-service noise exposure as being credible. 

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




